Citation Nr: 1434945	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a fracture of the thoracic spine.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1997 to June 2000, from November 2001 to February 2002, and from December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

The Veteran's fracture of his T8 vertebrate had onset during his active service. 


CONCLUSION OF LAW

The criteria for service connection for a fracture of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a compression fracture of the thoracic spine. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof, satisfactory lay or other evidence of service incurrence, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  And to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); see 38 C.F.R. § 3.304(d). 

In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A November 2006 VA x-ray study showed a compression fracture of the vertebral body of T8.  A May 2010 VA examination confirmed that diagnosis.  The present disability element is therefore met.  

As for the in-service element, the Veteran was in Iraq from February 2004 until February 2005.  One of his unit's primary duties included providing escort to convoys.  The file indicates that the Veteran's unit received small arms fire and mortar fire on several occasions while performing their escorting duties and the Veteran has engaged in combat.  The Veteran reports that he wore full body armor while driving over 300 miles per day across rough terrain.  

An October 2004 service treatment record confirms that the Veteran was seen for back pain while in Iraq.  The record shows a diagnosis of facet arthropathy and a prescription for Celebrex.  In December 2004, the physician assistant attached to the Veteran's unit signed a memorandum for the record indicating that the Veteran's "lum facet arthopathy" was presumptively incurred "in the line of duty."  There are no other service treatment records pertinent to this disability.  In explaining the lack of additional treatment records the Veteran stated that there was no "x-ray/MRI assets around the location we occupied" in Iraq.  Instead the Veteran indicated that he "was given Celebrex . . . and waited until [he] returned home to seek care at my local VA center."  

The Board finds that the service treatment records demonstrate an in-service injury to the Veteran's back.  And to the degree that the records do not show a specific compression fracture injury, the Board finds satisfactory evidence, most specifically the VA examiner's opinion that the most likely cause of the injury was "an axial load applied in flexion" consistent with the circumstances, conditions, or hardships of the Veteran's described combat service.  38 U.S.C.A. § 1154(b); see 38 C.F.R. § 3.304(d).

The Board also finds a causal relationship between the present disability and the in-service injury.  

X-rays taken in the years preceding his latest period of service did not reveal a compression fracture.  In a November 2003 pre-deployment physical, the Veteran reported that his previous back condition was resolved and he did not have any back problems.  

On a July 2005 report of medical history, two months after service, the Veteran reported back pain.  He also reported a "fracture in the lower back."  The Veteran reported that he was attempting to get an exam for his back since early 2006.  When he was eventually seen in November 2006, x-ray images revealed the current condition.  

In May 2008 a medical treatment provider annotated an Army National Guard periodic health assessment with his notes.  The notes contain the doctor's opinion that the Veteran developed low back pain due to prolonged Humvee missions.  He stated that although the cause of the compression fracture was uncertain, it was probably attributable to long Humvee missions.

In November 2009 the Veteran also relayed to the RO what other doctors have told him was the cause of the compression fracture.  According to the Veteran, West Virginia Army National Guard medical team members, Captain N and Lieutenant Colonel E, believed the compression fracture was the result of extensive driving over rough terrain while wearing full body armor.  While the Veteran may not be competent to render a nexus opinion, he is competent to report what medical treatment providers told him regarding the same.

While the May 2010 VA examiner is not as specific regarding the cause of the compression fracture, the opinion still supports a link to service.  The examiner stated that the fracture was due to or a result of "the low back pain he received treatment for while on active duty."  Opining that the current back condition is at least as likely as not by caused active duty, the examiner noted the negative x-rays before this period of active service and the fracture post-service.  The examiner noted that service treatment records document that "[t]he Veteran experienced trauma to his back" and that the likely cause was "an axial load applied in flexion."  This is consistent with the opinions of the other aforementioned medical care providers as to wearing full body armor while driving for extended periods of time.

The Board finds that the evidence just described is at least in equipoise as to the nexus element.  Accordingly, as all three elements of service connection are met, entitlement to service connection for a fracture of the thoracic spine is granted.

As the Board's only decision at this time is fully favorable to the Veteran, any error that VA may have made in its duties to notify and assist is necessarily harmless error with regard to this decision.  Therefore, no further discussion as to those duties is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  


ORDER

Service connection for a fracture of the thoracic spine is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


